Title: To James Madison from Caesar A. Rodney, 17 July 1801
From: Rodney, Caesar A.
To: Madison, James




Honored & Dear Sir,
Wilmington July. 17. 1801
Altho’ as I stated in conversation before I left Washington, I was convinced the public mind here would be excited, by the extraordinary manner in which the appointment of Marshall was obtained, as well as by the appointment of the person himself, yet I did not suppose the impression would have been So deep and so general.
It has turned out on enquiry as I apprehended when I saw you, that not one Republican character we know of, was consulted by Dr. Vaughan on the Subject of the appointment. Even Mr. Dickinson himself who had given the letter of introduction, knew not a syllable of it, untill at or about the time the commission came on. It is therefore easy to account for the effect it has had on the minds of the people. I recommended as I had Said I should an acquiescence, and that we should make the best of it, but Some of our most modest and most respectable men insisted on a Step (a resignation) as necessary for political good, as they thought it to the personal reputation of Dr. Vaughan & Mr. Lewis. William Poole & Cyrus Newlin, characters unstained and examplary of the society of friends were with Mr. Dickinson, who either has or will write to the President on the Subject, and to that I must refer you for his sentiments on the business. The unsuspecting mind of this venerable Man has been imposed on, for he declares that he did not expect Dr. Vaughan would have interfered in politicks.
There is no danger of a division among us, nor do I think it is to be apprehended. We are too united in Sentiment to be seperated. Even the few concerned in the late unfortunate attempt, (for Captn. Mendenhall disclaims all privity to the business) are truly sensible of their error—and I trust every honest Republican posseses sufficient liberality to pardon, when that is the Case.
As it relates to myself personally, two or three persons, perhaps more, may be dissatisfied, because their views which I thought incompatible with the general good may have been defeated. This was naturally to be expected; but actuated if I know myself by no other than public motives. I should consider that I was deficient in nerve and principle if I did not make so Small a Sacrifice at the sh[r]ine of political duty.
I hope most sincerely that your health so important to the public welfare, has been improved since I left the City of Washington & believe me with great esteem and respect to be Dr. Sir Yours very Sincerely
CÆsar A. Rodney
P. S. Should a resignation take place (of which I have no doubt) the President I trust will delay another appointment, untill he receives full and Satisfactory information on the subject of any candidate who may apply.




July 28th. 1801.
I wrote the preceding on the day it bears date. At that period after having spent an evening at Mr. Dickinsons with those worthy characters before mentioned, it was then understood and agreed that it was essential that J. Lewis should resign. Mr. Dickinson was decidedly of this opinion, as were also those worthy characters. This was to be received as ample and Satisfactory, and the curtain of oblivion dropt over the past with a Sincere view to the welfare of the future. It was contemplated as the best method of opening the door of reconciliation, which we all thought Could not be too widely extended. Dr. Vaughan came into the measure, and was immediately sent by Mr. Dickinson, to his father in laws J. Lewis’s to get him to resign, which on his return he Said Mr. Lewis had promised to do. Finding afterwards that Mr. Lewis had only offered to resign Mr. Dickinson sent a Message to the Doctor insisting that the commission should go on immediately, as necessary to the cause of Republicanism as to their individual interest and was informed by the Doctor that it had. Until yesterday the reverse was not known to me to be the fact. After the people had been induced to believe that this event would take place, to be disappointed will have I fear the most unfortunate effect.
When it is recollected that Dr. Vaughan left this place for Washington, without the knowledge of the Republicans & on his return even denied to some having been there—When he did not whilst there state the person he mentioned as a suitable one for the marshalls office to be his father in law and even in his letter written after he returned stated him to be a connection by affinity only—When it is further recollected, that the President requested him on his return to consult the Republicans, and he without consulting any that we know of, wrote back that he had consulted them and that their wish was Mr. Lewis, it is not to be wondered that Republicans should feel on this subject, and I could wish the President really knew our Situation here in consequence thereof, for after what has taken place I am decidedly of opinion Mr. Lewis’s offer of a resignation should be accepted.
I have no anxiety about the person who shall obtain it. If Mr. Lewis can get the best recommendation personally I have no objections. My wish is that it may be given to a Republican of integrity and talents equal to the faithful discharge of the duties of his office, from character and conduct the least obnoxious to those who differ from us and most agreeable to those who think with us. With those views I would suffer no private motives no personal attachments to interfere.
That Dr. Vaughan was requested to consult the Republicans, on a proper person for Marshall you yourself well know, and the President’s late letter to Mr. Dickinson proves independent of any information communicated to me whilst there. That he returned and then wrote to the President that he had consulted there you also know, tho it is an undoubted fact that he had not. I presume it would not be delicate in Me to ask for a copy of that letter. If it would I should feel myself compelled to do it. Tho’ after denying that fact on my return most seriously he acknowledged it to Mr. Dickinson, but did not mention a man with whom he had consulted.
Since my return supposing what was advised as best to be done by those able and well disposed to judge right, would be effected I have made no communication on this Subject. Relying confidently that the whole business would be terminated by a prompt and Manly resignation agreeably to the public Will and what was understood from themselves without any embarrasment to our Chief Magistrate whose popularity and that of every part of his administration we wish Most ardently to preserve for the Safety of the great cause in which we have embarked, I declined sending on a line to any person.
I now learn that notwithstanding all that had taken place—They have been corresponding at the Seat of Government in order to gloss over if possible the transaction as it relates to themselves by retaining the commission and I regret that I have not written earlier.
You are acquainted in some degree with our present situation. Our State contains so little territory, and its body is so small, that if you touch a nerve, the impression is felt to its extremities. From all we can learn, and we have much information on this Subject from various quarters such has been the unhappy effect in this instance. Our approaching election is a very important one. A Governor of the State, a Senator of the United States depends upon it. We may add another State to the Republican constellation if the people exert themselves with zeal and vigor. It is extremely desirable that our fair prospects may not be oversha[d]owed. That the ardour of our fellow Citizens in an honest cause may not be chilled or their activity parallized, and altho it was my opinion and belief when with you and when I first returned and I accordingly acted on that foundation, that we ought to make the best of the appointment—yet after becoming acquainted with the general sentiments here, and especially of calm dispassionate and considerate men, after the transactions which have taken place here relative to a resignation and the general understanding on that subject, which from their nature have become public—I most earnestly hope that the offer to resign will be embraced.
It is true that Mr. Lewis and a few personal friends may be displeased, but the proper Measures will I trust be adopted to reconcile them. On the other hand the unhappy effect which a disappointment of the public expectation by not resigning might have upon the active Men during the season of election, would produce a political torpor fatal to the result of it.
It is important also to consider that this is the first appointment under the Republican administration. It is most earnestly to be desired that in the conduct to be adopted relative thereto, the people should behold a pledge of attention to their wishes from which they will Calculate with great confidence as to the future.
Desiring no office of Profit or honor for myself and declining all for any relative or friend, I trust you will give credit to the rectitude of my intentions.
I have conversed very freely with Colnl. Burr on this Subject, who has been So kind as to remain an evening with us, and has had an opportunity from Seeing for himself and conversing with others of discovering the real sentiment here, and whose advice, will I have no doubt receive every possible attention.
Permit me after apologising for troubling you with such a long letter to Subscribe myself yours very Sincerely
Cæsar A Rodney


 

   
   Tr (NN). For the dating and delivery of this letter, see n. 5.



   
   Wilmington physician John Vaughan was a prominent Republican and essayist on medical and public health issues (Dean B. Ivey, ed., “John Vaughan’s Wilmington Medical Register for 1803,” Delaware History, 14 [1970–71]: 188–89; John A. Munroe, Federalist Delaware, 1775–1815 [New Brunswick, N.J., 1954], pp. 184, 217 n. 82).



   
   At an 8 Mar. cabinet meeting on patronage choices, Jefferson decided to delay appointment of a federal marshal for the Delaware district pending further inquiries. The president later discussed the issue with John Vaughan, who was in Washington with a letter of introduction from John Dickinson. When he left the capital Vaughan understood that he was to approach his father-in-law, Joel Lewis, about the appointment. If Lewis declined, Vaughan was to consult with state Republican leaders about a nominee; but Lewis accepted and received his commission (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 1:292–93, 8:75–77; Vaughan to Jefferson, 13 July 1801, Jefferson to Vaughan, 17 July 1801, Dickinson to Jefferson, 18 July 1801 [DLC: Jefferson Papers]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401).



   
   Cyrus Newlin was an early promoter of improved flour milling at Brandywine, Delaware. He and William Poole were also prominent foes of slavery in the state (Munroe, Federalist Delaware, pp. 123, 217 n. 82).




   
   Thomas Mendenhall had retired from the shipping business in 1797 and was seeking appointment as collector at Wilmington (Mendenhall to Jefferson, 27 Apr. 1801 [DLC: Jefferson Papers]).



   
   The original of this letter may have been the “open letter” that Burr presented to Gallatin the evening of 29 July and that the treasury secretary immediately sent to Jefferson. The president gave it to JM (Gallatin to Jefferson, 29 July 1801 [DLC: Jefferson Papers]; JM to Rodney, 6 Aug. 1801 [DLC]).



   
   Caesar Augustus Rodney, son of Thomas Rodney and nephew of the patriot Caesar Rodney, graduated from the University of Pennsylvania in 1789, studied law, and began his practice in 1793. Afterward he became a leader of the state Republican party, serving in Congress between 1803 and 1805. He was attorney general in the cabinets of Jefferson and JM.


